TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 15, 2014



                                     NO. 03-13-00191-CV


 Brigham Exploration Company, Ben M. Brigham, David T. Brigham, Harold D. Carter,
 Stephen P. Reynolds, Stephen C. Hurley, Hobart A. Smith, Scott W. Tinker, Statoil ASA,
                         and Fargo Acquisition, Inc., Appellants

                                                v.

Raymond Boytim, Hugh Duncan, Robert Fioravanta, Walter Schwimmer, Michael Ohler,
  Ryan Ohler, Walter Ohler, Jr., The Edward J. Goodman Life Income Trust and The
Edward J. Goodman Generation Skipping Trust, Jeffrey Whalen, and Howard Weissberg,
           Individually and on Behalf of Others Similarly Situated, Appellees


           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 26, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order.      Therefore, the Court reverses the trial court’s

interlocutory order and remands the case to the trial court for further proceedings consistent with

the Court’s opinion. The appellees shall pay all costs relating to this appeal, both in this Court

and in the court below.